UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF LOUISIANA

JOANN PRESCIA CIVIL ACTION
VERSUS
OLD REPUBLIC INSURANCE NO.: 18-00593-BAJ-EWD
COMPANY ET AL.

RULING AND ORDER

 

Before the Court is the United States Magistrate Judge’s Report and
Recommendation (Doc. 7) under 28 U.S.C. § 636(b)(1). The United States
Magistrate Judge recommends that the Court grant Plaintiff's Motion to Remand
(Doc. 4) this action to the 19th Judicial District Cour't for the Parish of East Baton
Rouge.

The Report and Recommendation notified the parties that they had 14 days
from the date they received the Report and Recommendation to Ele written
objections (Doc. 7). No party objected Having considered Defendants’ Notice of
Removal (Doc. 1), PlaintiH’s Motion to Remand (Doc. 4), Defendants’ Memorandum
in Opposition (Doc. 6), and the United States Magistrate Judge’s Report and
Recommendation (Doc. 7), the Court approves the United States Magistrate Judge’s
Report and Recommendation and adopts the findings of fact, conclusions of law, and

recommendation

Accordingly,

IT IS ORDERED that the United States Magistrate Judge’s Report and

Recommendation (Doc. 7) is ADOPTED as the Court’s opinion

IT IS FURTHER ORDERED that the Motion to Remand (Doc. 4) is

GRANTED. A separate Order of Remand shall issue.

Baton Rouge, Louisiana, this Q day of January, 2019.

@;Q.§£_

JUDGE BRIA.N_AJJACKSON
UNrrED sTATEs DISTRICT coURT
MIDDLE ms'riuc'r oF LoUIsiANA

